12-1797-cv
    Cais v. Town of East Haddam




                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

            At a stated term of the United States Court of Appeals for the Second Circuit, held at the
    Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
    1st day of November, two thousand thirteen.

    PRESENT:
                ROBERT A. KATZMANN,
                            Chief Judge,
                AMALYA L. KEARSE,
                RICHARD C. WESLEY,
                            Circuit Judges.
    __________________________________________

    Milan Cais,

                              Plaintiff-Appellant,

                     v.                                                 No. 12-1797-cv

    Town of East Haddam, Donald Angersola, Keith
    Darin,

                      Defendants-Appellees.
    __________________________________________

    For Plaintiff-Appellant:                 MILAN CAIS, pro se, Moodus, CT.

    For Defendants-Appellees:                KATHERINE E. RULE (Thomas R. Gerarde, on the brief),
                                             Howd & Ludorf, LLC, Hartford, CT.
        Appeal from a judgment of the United States District Court for the District of

Connecticut (Thompson, J.).

        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment is AFFIRMED.

        Plaintiff-Appellant Milan Cais, proceeding pro se, appeals from the district court’s grant

of summary judgment dismissing in its entirety Cais’s complaint brought pursuant to 42 U.S.C. §

1983 for alleged violations of his constitutional right to due process. We assume the parties’

familiarity with the underlying facts, the procedural history of the case, and the issues on appeal.

        As an initial matter, to the extent that Cais seeks to challenge the district court’s grant of

summary judgment dismissing his claims against Defendant-Appellee Keith Darin, Cais does not

argue on appeal that the district court erred with respect to the claims against Darin, and indeed

the judgment in favor of Darin was granted on the ground that Cais had formally withdrawn his

claims against Darin. Thus, any challenge to the dismissal of the claims against Darin has been

waived. See Norton v. Sam’s Club, 145 F.3d 114, 117 (2d Cir. 1998) (“Issues not sufficiently

argued in the briefs are considered waived and normally will not be addressed on appeal.”);

LoSacco v. City of Middletown, 71 F.3d 88, 92–93 (2d Cir. 1995) (applying the same principle to

pro se litigants).

        As for Cais’s other claims, “[w]e review a district court’s grant of summary judgment de

novo, construing the evidence in the light most favorable to the non-moving party and drawing

all reasonable inferences in its favor.” Allianz Ins. Co. v. Lerner, 416 F.3d 109, 113 (2d Cir.

2005). “We will affirm the judgment only if there is no genuine issue as to any material fact, and

if the moving party is entitled to a judgment as a matter of law.” Id. “However, reliance upon


                                                   2
conclusory statements or mere allegations is not sufficient to defeat a summary judgment

motion.” Davis v. New York, 316 F.3d 93, 100 (2d Cir. 2002).

       An independent review of the record and relevant case law reveals that the district court

properly granted summary judgment in favor of Defendants-Appellees Donald Angersola and the

Town of East Haddam. We affirm for substantially the same reasons stated by the district court

in its July 14, 2011 decision.

       We also deny Cais’s pending motion to file a supplemental appendix and for an extension

of time to file a reply brief. With respect to the proposed appendix, Cais did not present the

included photographs and commentary to the district court, so we cannot consider them on

appeal. See Int’l Bus. Machs. Corp. v. Edelstein, 526 F.2d 37, 45 (2d Cir. 1975) (noting that,

absent extraordinary circumstances, this Court will not enlarge the record on appeal to include

evidentiary material not presented to the district court). And a review of Cais’s defectively-filed

reply brief reveals that it would not change the above analysis, as it largely relies on the

impermissible new evidence in the proposed supplemental appendix, making a late submission

unnecessary.

       We have considered all of Cais’s remaining arguments and find them to be without merit.

Accordingly, the judgment of the district court is hereby AFFIRMED.



                                               FOR THE COURT:
                                               Catherine O’Hagan Wolfe, Clerk




                                                  3